Citation Nr: 1420657	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Father, and Fiancée


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and his father testified at his July 2008 hearing before a Decision Review Officer (DRO).  The Veteran and his fiancée testified at a Board hearing in August 2012.  These transcripts have been associated with the claims file.

The case was brought before the Board in November 2013 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes that in a February 2013 rating decision the Veteran was granted service connection for a left hip disability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 

The Board has also considered the additional evidence submitted under 38 C.F.R. § 20.1304, which pertains to evidence received after the case was certified to the Board.  In March 2014 the Veteran submitted additional VA treatment records showing that he was being treated for plantar fasciitis.  However, the Board finds that the evidence submitted is duplicative of evidence previously submitted and it does not have a bearing on the issue currently on appeal.  Therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).


FINDING OF FACT

The preponderance of the evidence is against a finding that bilateral plantar fasciitis is related to service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed foot disorder.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified before a Veterans Law Judge.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The Board has reviewed the Veteran's service treatment records.  The Veteran was afforded an entrance examination in September 1999.  He denied any foot problems and none were diagnosed.  Throughout service the Veteran was treated for numerous health complaints.  In January 2001 the Veteran was treated for essential hypertension.  In a separate January 2001 record the Veteran reported body aches, sinus congestion, coughing, ear pressure, and shortness of breath.  In July 2001 the Veteran reported shoulder pain complaints after wrestling in the sand.  See also August 2001 record.  In February 2002 the Veteran reported to sick call with complaints of scrotal pain.  In October 2002 the Veteran reported to sick call with complaints of lumbar strain.
In January 2003 the Veteran reported to sick call for a possible allergic reaction to medicine as he had shortness of breath and puffy eyes; he also reported in January 2003 for a rash of the left thigh.  See also December 2002 record noting rash complaints.  In June 2003 the Veteran reported with complaints of back pain for 3 weeks.  In August 2003 the Veteran reported with continued back pain in his lumbar region.  In November 2003 the Veteran was treated for wart removal.  In December 2003 the Veteran was treated for complaints of an upper respiratory infection that was not resolving.  See also November 2003 record.  

At his separation examination in April 2004 the Veteran himself reported shortness of breath and recurrent back pain.  He also reported that he had right wrist and 4th and 5th digit pain, of unknown cause.  He specifically denied any foot trouble, to include pain, corns, bunions, etc.  The examiner did not diagnose plantar fasciitis on examination.  Although the Veteran was treated for multiple health complaints in service, he did not complain of foot pain, nor was a foot disorder diagnosed at any time.  This evidence weighs against his claim that plantar fasciitis began in service and continued on thereafter.  

The Veteran filed a claim for service connection in September 2004, two months after separation from service.  He claimed a left shoulder injury, hypertension, bilateral knee pain, lumbar strain, right wrist pain, and right hand pain.  There was no reference to a foot disorder.  

The first reference to bilateral foot pain or plantar fasciitis comes from a September 2007 VA treatment record which noted the Veteran had plantar fasciitis that was chronic in nature, but improved with inserts. 

The Veteran was afforded a VA examination in April 2009.  He reported his plantar fasciitis began in 2007.  He reported running twice a day in service.  The examiner did not relate plantar fasciitis to service as the Veteran first saw a physician for foot complaints in 2007, 3 years after separation from service.

The Veteran was afforded a VA examination in December 2013.  He reported using bilateral inserts since 2001 and that his foot pain had worsened over time.  He reported limitations in standing and running due to hip and foot pain.  

The examiner diagnosed the Veteran with bilateral plantar fasciitis.  He did not relate the condition to service.  His rationale was that there were no complaints of foot pain in service and at his 2009 VA examination the Veteran himself reported that this condition began in 2007, 3 years after separation from service.  Although at the December 2013 VA examination the Veteran reported the foot pain began in 2001, there was no evidence of this in the claims file.  The examiner also noted the first complaint of foot pain was in 2009 at his VA examination.  

The Board observes that the Veteran was treated for plantar fasciitis as early as 2007.  The December 2013 VA examiner did not discuss these records and instead stated that the first complaints of foot pain were from 2009.  Accordingly, the Board assigns this opinion little probative value.  

At his DRO hearing the Veteran testified that he began having foot pain in service, especially when he was running twice a day.  He also testified that he bought foot pads to help with the pain.  He testified he began experiencing foot pain in 2006 and was issued special boots once he separated from service.  At his August 2012 Board hearing the Veteran testified that during basic training he carried 50-100 pounds while running, often twice a day.  He testified that he had to perform extra physical training because he was overweight.  He testified he was told not to complain about his foot pain so he did not ever report it.  

The Veteran's fiancée submitted a statement in February 2011 attesting to observing the Veteran's bilateral foot pain.  She stated he was limited in his ability to perform basic yard work.  His father also submitted a statement in May 2011 noting that the Veteran began experiencing agonizing aches and pain following his separation from service.  

The Veteran's mother submitted a statement in August 2012 that the Veteran had plantar fasciitis.  She noted that after returning from service he was in a state of pain and he could no longer run on a daily basis or be as physical as he used to be.

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his bilateral plantar fasciitis is related to service.  The evidence of record includes the testimony and statements of the Veteran and his family asserting continuity of symptoms with respect to plantar fasciitis since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that he currently has plantar fasciitis.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions of the Veteran and his family that his plantar fasciitis is related to service.  The Veteran testified in August 2012 that he did not go to sick call for his foot pain because he was told not to complain.  However, in reviewing the service treatment records the Veteran went to sick call on numerous occasions for other health complaints.  See records noting complaints of cold symptoms, a thigh rash, shoulder pain, testicular pain, and lumbar spine pain.  There is no reference to foot pain and no diagnosis of a foot disorder.  At his separation examination the Veteran himself reported only lumbar spine pain and specifically denied any foot pain.  

Here, the Board finds that the reported lay history of foot pain in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Also, no medical examiner has linked the claimed condition to service.  The April 2009 VA examiner found that the Veteran's plantar fasciitis, which began 3 years after separation from service, was not related to active duty.  Although the April 2009 VA examiner did not specifically address the Veteran's lay statements, the Board has found them to be not credible, and thus, assigned little probative value.  Emphasis is also placed on the multiple records in service where the Veteran complained of other health problems, but did not reference plantar fasciitis, the September 2004 claim of service connection which did not reference a foot disorder, and the first records revealing treatment post service in 2007.  Unfortunately, this evidence weighs against the Veteran's contentions that his plantar fasciitis is related to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


